579 So. 2d 146 (1991)
Petr TABORSKY, Appellant,
v.
STATE of Florida, Appellee.
No. 90-01203.
District Court of Appeal of Florida, Second District.
March 29, 1991.
Rehearing Denied May 22, 1991.
Stuart C. Markman of Stuart C. Markman, P.A., Tampa, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dell H. Edwards, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
We affirm the appellant's convictions and sentence. However, we remand with instructions for the trial court to correct the appellant's order of probation. The order should show that the appellant's convictions were based on a jury having found him guilty rather than his having pled guilty.
SCHEB, A.C.J., and THREADGILL and PARKER, JJ., concur.